Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. 
 Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Amendment
3.       Authorization for this examiner’s amendment was given in a telephone interview with Nathaniel Lucek (Reg. No. 60,766) on July 12, 2022, amended claims 1, 11, and 20. In response, the prior art rejection has been withdrawn.

	In the claim:
Claims 1, 11, and 20: replace the words “varying the signal attributes” with the words ---increasing the signal attributes---

The Examiner’s amendment has been made in order to place the application in a condition for allowance.
Allowable Subject Matter 
4.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
 	The prior art Plihal832 teaches an emitter emits a particle beam, a stage holds a wafer, a detector detects particles reflected by a wafer, a storage stores partition rules, and inspection tool.
	The prior art Kulkarni teaches partition rules use a care area group, shifting attributes by standard deviation. 
However, neither Plihal832 nor Kulkarni, in individual or in combination teaches or suggests “using the one or more statistics of the signal attributes to shift the generated defects outside of the defect population segment by increasing the signal attributes by a number of standard deviations; creating a training set with the selected set of defects and the generated defects to train a binary classifier for each of the defect population segments, the binary classifier includes a novel defect bin and a realPage 2 of 11Application No. 16/277,617 Response to Mav 4, 2022 Office ActionDocket No. 078697.00246 (P5244US1)nuisance bin which share a classification boundary that can segregate the defect segment population into the novel defect bin and the real nuisance bin based on a signal attribute strength of each defect“ as recited in the claims and with all other limitations in the claim and defined by applicant.  
 	Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863